                          Case 20-11177-KBO              Doc 31       Filed 05/21/20        Page 1 of 3




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                           )
             In re:                                                        ) Chapter 11
                                                                           )
             AKORN, INC., et al.,1                                         ) Case No. 20-11177 (KBO)
                                                                           )
                                              Debtors.                     ) (Joint Administration Requested)
                                                                           )

                                          NOTICE OF APPEARANCE AND
                                        REQUEST FOR SERVICE OF PAPERS

                          PLEASE TAKE NOTICE that the attorneys listed below enter their appearances

         (this “Notice of Appearance”) as counsel to Wilmington Savings Fund Society, FSB (the “Agent”),

         as Prepetition Term Loan Agent and DIP Agent, in the chapter 11 cases (collectively, the “Chapter

         11 Cases”) of the above-captioned debtors and debtors in possession (collectively, the “Debtors”),

         pursuant to sections 342 and 1109(b) of title 11 of the United States Code, 11 U.S.C. §§ 101 et

         seq. (the “Bankruptcy Code”), and Rules 2002, 3017, 9007, and 9010 of the Federal Rules of

         Bankruptcy Procedure (the “Bankruptcy Rules”), and request that all notices given or required to

         be given in the Chapter 11 Cases, and all papers served or required to be served in the Chapter 11

         Cases, be given and served upon the following:




         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
         Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc.
         (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-Tech
         Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
         Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings Sub,
         LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.
26525533.1
                        Case 20-11177-KBO          Doc 31      Filed 05/21/20     Page 2 of 3




             Andrew N. Goldman, Esq.                              Robert S. Brady, Esq.
             WILMER CUTLER PICKERING HALE                         Robert F. Poppiti, Jr., Esq.
             AND DORR LLP                                         Allison S. Mielke, Esq.
             7 World Trade Center                                 YOUNG CONAWAY STARGATT
             250 Greenwich Street                                 & TAYLOR, LLP
             New York, New York 10007                             Rodney Square, 1000 North King Street
             Telephone: (212) 230-8800                            Wilmington, Delaware 19801
             Facsimile: (212) 230-7800                            Telephone: (302) 571-6600
             Email: andrew.goldman@wilmerhale.com                 Facsimile: (302) 571-1253
                                                                  CM/ECF Noticing: bankfilings@ycst.com
             Benjamin W. Loveland, Esq.                           Email: rbrady@ycst.com
             WILMER CUTLER PICKERING HALE                                 rpoppiti@ycst.com
             AND DORR LLP                                                 amielke@ycst.com
             60 State Street
             Boston, Massachusetts 02109
             Telephone: (617) 526-6000
             Facsimile: (617) 526-5000
             Email: benjamin.loveland@wilmerhale.com

                         PLEASE TAKE FURTHER NOTICE that the foregoing demand is not only for

         the notices and papers referred to in the sections of the Bankruptcy Code and the Bankruptcy Rules

         specified above, but also includes, without limitation, any and all orders and notices of any

         application, motion, petition, complaint, demand, request, or other pleading in the Chapter 11

         Cases, whether formal or informal, whether written or oral, and whether transmitted or conveyed

         by mail, delivery, telephone, electronically, or otherwise filed with or delivered to the Bankruptcy

         Clerk, Court, or Judge (as those terms are defined in Bankruptcy Rule 9001), which affects the

         Debtors or their property or the Agent.

                         PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance,

         nor any later appearances, pleadings, proofs of claim, claims, or suits filed in the Chapter 11 Cases,

         shall be deemed or construed as a waiver: (i) of any rights of the Agent to (a) have final orders in

         any non-core matters entered only after de novo review by a District Judge, (b) trial by jury in any

         proceeding so triable in the Chapter 11 Cases or any case, controversy, or proceeding related to

         the Chapter 11 Cases, (c) have the District Court withdraw the reference in any matter subject to

26525533.1

                                                           2
                         Case 20-11177-KBO        Doc 31     Filed 05/21/20     Page 3 of 3




         mandatory or discretionary withdrawal; or (ii) of any other rights (including setoff and

         recoupment), claims, actions, and defenses of the Agent, either in law or in equity, under any

         agreements or otherwise, all of which rights, claims, actions, and defenses are expressly reserved.

             Dated: May 21, 2020                  YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                  /s/ Robert S. Brady
                                                  Robert S. Brady (No. 2847)
                                                  Robert F. Poppiti, Jr. (No. 5052)
                                                  Allison S. Mielke (No. 5934)
                                                  Rodney Square, 1000 North King Street
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 571-6600
                                                  Facsimile: (302) 571-1253
                                                  Email: rbrady@ycst.com
                                                          rpoppiti@ycst.com
                                                          amielke@ycst.com
                                                  -and-

                                                  WILMER CUTLER PICKERING HALE
                                                  AND DORR LLP
                                                  Andrew N. Goldman, Esq.
                                                  7 World Trade Center
                                                  250 Greenwich Street
                                                  New York, New York 10007
                                                  Telephone: (212) 230-8800
                                                  Facsimile: (212) 230-7800
                                                  Email: andrew.goldman@wilmerhale.com

                                                  Benjamin W. Loveland, Esq.
                                                  60 State Street
                                                  Boston, Massachusetts 02109
                                                  Telephone: (617) 526-6000
                                                  Facsimile: (617) 526-5000
                                                  Email: benjamin.loveland@wilmerhale.com

                                                  Counsel to the Agent




26525533.1

                                                         3
